NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                 IN THE DISTRICT COURT OF APPEAL

                                                 OF FLORIDA

                                                 SECOND DISTRICT



MARY ROYAL,                    )
                               )
          Petitioner,          )
                               )
v.                             )                        Case No. 2D18-4270
                               )
PORTFOLIO RECOVERY ASSOCIATES, )
LLC,                           )
                               )
          Respondent.          )
                               )

Opinion filed May 8, 2019.

Petition for Writ of Certiorari to the Circuit
Court for the Thirteenth Judicial Circuit for
Hillsborough County; sitting in its appellate
capacity.

Jennifer E. Jones of McIntyre Thanasides
Bringgold Elliott Grimaldi Guito & Matthews,
P.A., Tampa, for Petitioner.

Jason S. Lambert and Robert E. Sickles of
Nelson Mullins Broad and Cassel, Tampa,
for Respondent.


PER CURIAM.

              Denied.

CASANUEVA, KHOUZAM, and BLACK, JJ., Concur.